Citation Nr: 9908221	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-20 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disability.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased (compensable) evaluation for 
acne.


REPRESENTATION

Appellant represented by:	Montana Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

In testimony given at a personal hearing before a hearing 
officer at the Department of Veterans Affairs Medical and 
Regional Office (RO) in December 1995, the veteran and his 
representative raised the issue of whether or not he had an 
orthopedic disorder secondary to claimed exposure to Agent 
Orange.  It is not clear whether the veteran is continuing to 
pursue this question.  The matter is referred to the RO for 
clarification.  

For reasons which will be set forth in the remand at the end 
of the decision below, the matter of the veteran's 
entitlement to service connection for PTSD is being deferred 
pending additional development.  


FINDINGS OF FACT

1.  The veteran had active service from April 1969 to March 
1971.  He served with the Navy and his awards and decorations 
included the Vietnam Gallantry Cross.  

2.  There is no competent medical evidence demonstrating that 
the veteran has a chronic left knee disability related to his 
active service.  

3.  The most recent medical evidence of record, that being 
the report of a Department of Veterans Affairs (VA) 
examination in July 1998, did not show the presence of acne.  



CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic left knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a compensable evaluation for acne are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.118, Code 7806 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Chronic Left Knee Disability.

The threshold question to be answered with regard to this 
claim is whether the veteran has presented evidence of a 
well-grounded claim, that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail, and the Board has no duty to 
further assist him with the development of his claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies the belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 679, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).  

In general, service connection will be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease suffered in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Under the provisions of 38 C.F.R. § 3.303(b) (1998), with 
chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain...in service will permit service 
connection for arthritis..., first shown as a clinical entity, 
at some later date.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of § 3.303(b) is applicable, where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

In the instant case, a review of the service medical records 
reflects that the veteran was seen on one occasion in 
December 1969 for a complaint that his left knee had been 
giving out on him when pressure was exerted.  Examination was 
unremarkable and no diagnosis was made.  There were no 
complaints or abnormal findings with regard to the knee 
during the remainder of service, including at the time of 
separation examination in March 1971, at which time no 
disability of knee was identified.  

The post service records do not reflect any problems with the 
left knee for many years following service discharge.  The 
veteran was hospitalized at a private facility in December 
1984 for an arthroscopic procedure involving the right knee.  
It was stated he had had pain in the knee after involvement 
in an industrial injury a week prior to hospitalization.  
There was no reference made to the left knee.  

The veteran was hospitalized at a community medical center in 
November 1986 for an arthroscopic procedure of the left knee 
with patellar shaving and lateral release.  It was stated he 
had bilateral chondromalacia.  Notation was made that he had 
had a patellar shaving and lateral release on the other knee 
in the past, but his left knee was now getting worse.  The 
discharge diagnosis was bilateral chondromalacia.  The 
medical records with regard to the procedure are without 
reference to the veteran's active service.

Subsequent medical records disclose that the veteran has 
degenerative joint disease of the left knee.  However, there 
is no medical opinion attributing this disability to the 
veteran's active service.  While the veteran contends that he 
should be granted service connection for a chronic left knee 
disability, he is not competent to provide a current 
diagnosis and associate it with his active service.  
Generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While he is competent to 
report that he had difficulties with his left knee in 
service, he is not competent to associate any current left 
knee disability with an incident in service.  The Board notes 
that a review of the records reflects that despite the 
veteran's complaints, no abnormalities regarding the left 
knee were identified in service.  Since he has not presented 
competent medical evidence of a nexus between any current 
left knee disability and his active service, the claim for 
this disorder must be denied as not well grounded.  

The Board notes that the above discussion informs the veteran 
of the types of evidence lacking, and the type of evidence 
which he needs to submit for a well-grounded claim.  The 
Board finds that he has been provided with adequate notice of 
the basis for the denial of his claim with regard to this 
matter and of the evidence required to support the claim in 
the detailed hearing officer's decision in February 1997, the 
statement of the case dated in June 1995, and the 
supplemental statements of the case.  

Entitlement to a Compensable Evaluation for Acne

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where there is a reasonable 
doubt as to the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  
In addition, the Board will consider the potential obligation 
of various other provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

There is no specific diagnostic code for acne.  VA 
regulations provide that when an unlisted disorder is 
encountered, it is permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.0.  In 
this case, the RO has evaluated the veteran's service-
connected acne by analogy, using the rating criteria of 
Diagnostic Code 7806 for eczema.

Under Diagnostic Code 7806, a noncompensable evaluation is in 
order for eczema with slight, if any, exfoliation, exudation 
or itching, on a nonexposed surface or small area.  A 
10 percent rating is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  The next higher rating of 30 percent is 
authorized for constant itching, exudation, extensive 
lesions, or marked disfigurement.  The maximum rating of 50 
percent is assigned when there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when the condition is exceptionally 
repugnant.  38 C.F.R. § 4.118, Code 7806.  

Outpatient reports which are of record indicate that the 
veteran was seen on one occasion in January 1995.  At that 
time, while scarring of the skin was indicated, there was no 
evidence of active inflammation and the condition was found 
to be essentially clear.

At the time of the RO hearing in December 1995, it was 
indicated that the veteran had numerous scars from his acne 
and had experienced periods when he had minor flare-ups.  He 
acknowledged that his condition had been essentially clear 
since September 1994.

The veteran was accorded a rating examination by VA in July 
1998.  The claims folder was available and reviewed by the 
examiner.  Skin examination showed generalized pityriasis 
rosea eruption of the anterior trunk and back area.  The 
extremities showed surgical scars of the left elbow and 
bilateral knees.  There was no swelling of any of the joints.  
The pertinent examination impression was chloracne by 
history, with current active pityriasis rosea.

The evidence shows no relationship between the active rosea 
and the veteran's service-connected acne disorder.  The acne 
disorder was noted by history only at the time of the recent 
VA examination.  With no recent clinical evidence that the 
veteran currently has acne, a compensable evaluation is not 
in order at this time. 


ORDER

Service connection for a chronic left knee disability is 
denied.  

A compensable evaluation for acne is denied.


REMAND

A review of the evidence of record with regard to the 
veteran's claim for service connection for PTSD reflects that 
in a March 1995 communication the veteran stated that he had 
earned the Combat Action Ribbon.  However, this is not 
reflected anywhere in the evidence of record and the veteran 
has provided no corroboration of the award of that ribbon.  
What is documented is that he was awarded the Republic of 
Vietnam Gallantry Cross Unit Citation, and the Board notes 
that the criteria reflect that the citation is awarded to 
units of the Armed Forces for "valorous combat achievement 
during the Vietnam War."  The Board believes that further 
development with regard to this matter is in order and this 
aspect of the case is REMANDED for the following:

1.  The RO should contact the service 
department or other appropriate authority 
for clarification as to the significance 
of the award of the Republic of Vietnam 
Gallantry Cross Unit Citation.   
Specifically, does the receipt of this 
citation mean that the recipient was in 
combat?  If the answer is in the 
negative, the service department should 
be asked to comment upon the apparent 
inconsistency.  

2.  Based on the evidence obtained in 
response to the above, if indicated, the 
RO may undertake additional development 
deemed appropriate.  

Thereafter, if the benefit sought on appeal remains denied, 
the case should be returned to the Board, following 
compliance with all procedures relative to the processing of 
appeals.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

